DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (U.S. 20030001948 hereinafter Mochizuki) in view of Baron et al. (U.S. 2012005323 hereinafter Baron) in further view of Barzuza et al. (U.S. 2017/0142371 hereinafter Barzuza).
	As Claim 1, Mochizuki teaches a communication system comprising at least one processor configured to perform the operations of: 
generating a virtual background (Mochizuki (¶0102 line 1-4), video material template is displayed on a dummy content display unit 301d) template by: 
receiving, via a template configuration user interface, the placement of a first virtual background boundary area (Mochizuki (¶0099 line 1-5, ¶0103 line 3-10, ¶0056 line 8-16, fig. 3, fig. 10), user select background video material, foreground video material and sound material to include in the content. User edits screen layout by moving virtual video material. Plurality of background video materials are selected in figure 3. Figure 10 suggests that video materials are displayed in rectangular with different sizes); 
associating the first virtual background boundary area to a first virtual background (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes); 
storing the virtual background template on a storage device (Mochizuki (¶0147 line 2-6), scene description is stored in scene description database), the virtual background template including a shape and size of the first virtual background area (Mochizuki (¶0102 line 1-4), Figure 10 suggests that video materials are displayed in rectangular with different sizes) and an indication of a file name, a link, an identifier or other reference for the first virtual background to be used in association with the first virtual background boundary area (Mochizuki (¶0104 line 21-25), scene description data includes background video material, fore ground video material and sound material. The materials are described in form of material identifiers);
	Mochizuki may not explicitly disclose while Baron teaches:
retrieving contextual information for a planned meeting (Baron (¶0028 line 7-end), a rule designates a preferred background for use in conjunction with a particular employee); and  
assigning second user parameters to determine when to use the first virtual background for the meeting (Baron (¶0028 line 1-5), a virtual background (template) is associated with a set of virtual background selection rules);
selecting the first virtual background for display via the first virtual background area of the selected virtual background template, based on the second use parameters as applied to the contextual information of the planned meeting (Baron (¶0028 line 7-end), a rule designates a preferred background for use in conjunction with a particular employee); and  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mochizuki’s template instead of a background setting taught by Baron, with a reasonable expectation of success. The motivation would be to easily provide “various desired perceptions/messages that the business entity wants to project to individuals outside of the business entity” (Baron (¶0025)).
	Mochizuki in view of Baron may not explicitly disclose while Barzuza teaches:
and assigning first use parameters to determine when to use the virtual background template for a meeting (Barzuza (¶0095 line 1-9, ¶0089), template is selected based on user’s attributes. Users are participants of a conference); and 
selecting the virtual background template from the storage device for use during the planned meeting based on the first use parameters as applied to the contextual information of the planned meeting (Barzuza (¶0095), template is selected based on contextual information such a types of users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mochizuki in view of Barzuza’s template instead of a template taught by Barzuza, with a reasonable expectation of success. The motivation would be to easily provide “customized template for different types of users” (Barzuza (¶0095 line 6-7)).
	
	As Claim 2, besides Claim 1, Mochizuki in view of Baron in further view of Barzuza teaches wherein the first virtual background boundary template comprises the first virtual background area and a second virtual background area, the first virtual background area defined as a shape that is different in size than the second virtual background area (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes).  

	As Claim 3, besides Claim 2, Mochizuki in view of Baron in further view of Barzuza teaches wherein the processors are further configured to perform the operations of: 
associating the first virtual background area with a first virtual background (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes); and 
associating the second virtual background area with a second virtual background, wherein the first virtual background is different than the second virtual background (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes).  

	As Claim 4, besides Claim 1, Mochizuki in view of Baron in further view of Barzuza teaches wherein retrieving contextual information for a planned metting comprises: 
retrieving the contextual information of the planned meeting from a calendaring system, wherein the contextual information of the planned meeting includes at least one email domain name of meeting participants (Baron (¶0029 line 11-end), contextual information is extracted from the calendar system. Additional identification information is also obtained from the IP/Mac address information), and 
the first virtual background template is selected based on a match of an email domain name defined by one of the first use parameters (Barzuza (¶0095), template is selected based on contextual information such a types of users).  
As Claim 6, besides Claim 1, Mochizuki in view of Baron in further view of Barzuza teaches wherein the processors are further configured to perform the operations of: 
wherein the first virtual background boundary area is associated with a first keyword (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes), and the first virtual background is associated with the first keyword (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier); 
evaluating the contextual information of the planned meeting for the occurrence of the first keyword (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier); and 
if the first keyword is found in the contextual information of the planned meeting, then displaying, via a meeting user interface, the first virtual background in the first virtual background boundary area (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier).  

	As Claim 7, besides Claim 6, Mochizuki in view of Baron in further view of Barzuza teaches wherein the processors are further configured to perform the operations of: 
wherein a second virtual background boundary area is associated with a second keyword (Mochizuki (¶0090, ¶0088 line 3-9, fig. 10), plurality of background videos are selected for screen content. Figure 10 suggests that video materials are displayed in rectangular with different sizes), and a second virtual background is associated with the second keyword (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier); evaluating the contextual information of the planned meeting for the occurrence of the second keyword (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier); and if the second keyword is found in the contextual information of the planned meeting, then displaying, via the meeting user interface, the second virtual background in the second virtual background boundary area (Mochizuki (¶0056 line 8-16, fig. 3, fig. 10), Plurality of background video materials are selected in figure 3. Each background is associated with an identifier).

	Claim 8-11 and 13-14 are rejected for the same reasons as Claims 1-7, respectively.
	Claims 15-18 and 20-21 are rejected for the same reasons as Claims 1-7, respectively.

	As Claim 22, besides Claim 1, Mochizuki in view of Baron in further view of Barzuza teaches wherein the at least one processor is further configured to perform the operation of:
	providing for display, via the template configuration interface, a live video feed (Baron (¶0004 line 2-4), background image data); and
	receiving the replacement of the first virtual background boundary area over the display of the live video feed (Baron (¶0004 line 2-4), background image data  is replaced with image data of another background).

	Claims 23-24 are rejected for the same reasons as Claim 22.
Response to Arguments
Claim Amendments:	
Applicant argues that current claim amendments overcome the 35 U.S.C. 103(a) rejection (first paragraph of page 13 in the remarks).

    PNG
    media_image1.png
    112
    642
    media_image1.png
    Greyscale

	Applicant’s amendments are moot because new reference Barzuza teaches the limitation(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143